Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 7/28/21.  As directed by the amendment, claims 1, 4, 10, 12-16, and 19-20 have been amended, claims 9 and 18 have been canceled, and no claims have been added.  Thus, claims 1-8, 10-17, and 19-20 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose “a directional control valve between the blower unit and the pressure chamber, wherein a first gas path and a second path are configured to be switched by means of the directional control valve, wherein the blower unit is configured to deliver ambient air drawn in from the surrounding area into the pressure chamber by means of the first gas path and wherein the blower is configured to deliver air leaving the pressure chamber into the surrounding area by means of the second gas path” (Claim 1, ln. 10-15, with similar language in claim 13, ln. 9-15, and claim 15, ln. 11-15).
	The closest prior art of record is Kollmeyer et al (2008/0196720).
	While Kollmeyer teaches a ventilation drive comprising a blower unit; a pressure chamber; and a flexible bag located in the pressure chamber; and air inlet, wherein an 
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785